       Case 1:20-cv-00003-LAK-KHP Document 21
                                           20 Filed 07/10/20
                                                    07/09/20 Page 1 of 3




                                                                                        Besar Thaci, Associate
                                                                                              besar@cw.legal

                                                      July 9, 2020

VIA ECF ONLY

Hon. Katharine H. Parker, U.S.M.J.
United States District Court
Southern District of New York                                                             07/10/2020
500 Pearl Street, Room 750
New York, New York 10007

               Re:     Adrian Wilson v. D’ Apostrophe Design I nc.
                       Docket No.: 20-cv-0003

Dear Judge Parker:

       This firm represents the defendant, D’ Apostrophe Design Inc. (“ D’ Apostrophe” ), in the
above-referenced action. Pursuant to Your Honor’ s Individual Practices in Civil Cases, and Local
Civil Rule 37.2, D’ Apostrophe submits this letter to request a pre-motion discovery conference.
D’ Apostrophe believes that plaintiff, Adrian Wilson, is not conducting discovery in good faith and
intends to file a motion to compel or dismiss and/or for sanctions.

        On April 10, 2020, D’ Apostrophe served upon Mr. Wilson its first set of requests for the
production of documents (the “ Requests” ). On May 11, 2020, Mr. Wilson responded to the
Requests (the “ Responses” ) by providing incomplete, argumentative and largely canned
objections, without producing a single document. Subsequently, on June 3, 2020, Mr. Wilson
provided his first document production (consisting of 57 pages in total) after intensive
correspondence and requests by Apostrophe (which led to a joint status letter, so-ordered by Your
Honor on May 23, 2020 (Dkt. 15), directing him to produce).

         The Requests were primarily pointed at all documents and communications relative to the
alleged registration of the subject photographs with the U.S. Copyright Office, inclusive of any
copyright applications and deposit files, as well as all agreements with and proof of payment by
any third-parties in connection with the use of the photographs. These documents are critical in
determining whether or not the photographs subject to the complaint were registered prior to the
filing thereof, and to D’ Apostrophe’ s defense that Mr. Wilson has been paid in full by at least one
third-party for D’ Apostrophe’ s use of the photographs. The Responses provided in pertinent parts
that “ [p]laintiff shall produce non-privileged documents in [sic] her possession responsive to”
those requests.

       Accordingly, on June 30, 2020, D’ Apostrophe outlined the deficiencies in the Responses
and the document production, and requested in good faith that Mr. Wilson cure them within seven
days. One of the major deficiencies identified by D’ Apostrophe was the lack of deposit files

____________________________________________________________________________________
                 2 Westchester Park Drive, Suite 110 | White Plains, New York 10604
                       Tel: 914.967.2753 | Fax: 914.967.2754 | www.cw.legal
        Case 1:20-cv-00003-LAK-KHP Document 21
                                            20 Filed 07/10/20
                                                     07/09/20 Page 2 of 3
Hon. Katharine H. Parker, U.S.M.J.
July 9, 2020
Page 2


associated with the subject copyrights. Subsequently, on July 7, 2020, an ensuing meet and confer
telephonic conference took place in an attempt to resolve this discovery dispute. During the
conference, Mr. Wilson’ s counsel, Richard Liebowitz indicated that he refused to produce a copy
of the requested deposit files.

        It is D’ Apostrophe’ s position that the deposit files should be produced by Mr. Wilson as
they will confirm whether or not the photographs on account of which he seeks to recover were
actually registered prior to the commencement of this action. See Fourth Estate Pub. Ben. Corp.
v. Wall-Street.com, LLC, 139 S. Ct. 881, 887 (2019) (“ registration is akin to an administrative
exhaustion that the owner must satisfy before suing to enforce ownership rights” ). Although the
subject registration lists certain photographs by electronic file name (i.e., “ 10.11.14_Wilson(1)
[through] (13).jpg,” ) there is no indication in the document production or otherwise that the
photographs subject to the complaint are amongst those listed in the registration. In other words,
nothing in the production demonstrates the basis for the allegation that the photographs he is suing
on are part of the subject registration. This is especially important given that, as this court found
in Usherson v. Bandshell Artist Mgmt., “ it is the regular practice of the Liebowitz Law Firm to file
copyright infringement cases without verifying that the works in question are properly registered.”
2020 U.S. Dist. LEXIS 112368, at *30 (S.D.N.Y., Jun. 26, 2020). In fact, in Usherson, “ Mr.
Liebowitz admitted that ‘ Paragraph 9 of the Complaint’ was ‘ inaccurate’ because the Photograph
was not, in fact, registered ‘ as part of the 046 Registration.’ ” 1 Id. The Court concluded:

         that sanctions must be imposed on Mr. Liebowitz and his firm, as follows:
         (1) Within seven days of the date of this Opinion and Order, Mr. Liebowitz and his
         firm shall pay to the Clerk of Court sanctions totaling $103,517.49;
         …

         (4) By the same date [i.e., July 26, 2020], Mr. Liebowitz and his firm shall file a
         copy of this Opinion and Order on the docket of any currently pending case that
         was brought by Mr. Liebowitz or his firm and Mr. Liebowitz shall file a
         declaration attesting to the same on ECF;

         …

         (6) In any action that is filed within one year of the date of this Opinion and
         Order by Mr. Liebowitz or his firm that involves allegations or claims of copyright
         infringement, the complaint shall include as an attached exhibit a copy of the
         deposit files maintained by the U.S. Copyright Office reflecting prior registration
         of the relevant copyrighted work or works at issue.

See Usherson, 2020 U.S. Dist. LEXIS 112368, at 80-81 (emphasis added).


1
  As in Usherson, here, it is also paragraph 9 of the complaint that alleges that the “ Photographs were registered with
the United States Copyright Office and were given registration number VA 2-173-457.” See Dkt. 1.
       Case 1:20-cv-00003-LAK-KHP Document 21
                                           20 Filed 07/10/20
                                                    07/09/20 Page 3 of 3
Hon. Katharine H. Parker, U.S.M.J.
July 9, 2020
Page 3


         D’ Apostrophe’ s suspicion that the photographs that Mr. Wilson alleges to be registered
with the Office might actually not be registered (now or when the complaint was filed), is driven
not only by the defective document production and Responses, Mr. Liebowitz’ s proven conduct
of failing to investigate the evidentiary basis of the complaints he files, as well as his stonewalling
of D’ Apostrophe’ s requests, but also his defiance of prior orders to provide copies of deposit files
in similar actions. For example, in Rock v. Enfants Riches Deprimes, LLC, this court held that:

       Mr. Liebowitz had the responsibility to ensure that the Photograph was registered
       before filing the complaint. See Federal Rules of Civil Procedure 11(b)(3).
       Compounding this is the fact that, when faced with the prospect of the Defendants
       learning that the Photograph was not registered, Mr. Liebowitz actively
       stonewalled discovery requests. For example, Mr. Liebowitz failed to comply with
       Magistrate Judge Freeman’ s Order to obtain and produce Copyright Office
       documents regarding the 990 Registration and failed to respond to multiple
       requests from the Defendants for these documents. This led counsel for
       Defendants to have to separately request and obtain the 990 Registration
       documents at their own expense. Courts may impose sanctions for misconduct
       during discovery, including for harassment, delay, or other instances of bad faith.
       After it became apparent that the Photograph was not registered,
       Mr. Liebowitz then argued that the 990 Registration had ‘ mistakenly’ excluded the
       Photograph. Not only did Mr. Liebowitz provide no evidentiary support for this
       argument, it is also plainly contradicted by the record.

2020 U.S. Dist. LEXIS 15081, at 7-8 (sanctioning Mr. Liebowitz and the Liebowitz Law Firm
PLLC). Clearly, based on the overwhelming authority recited above, it is Mr. Liebowitz’ s
obligation to provide a copy of the deposit files with the Office, and to the extent he has refused
to do so, he should be compelled by a court order to provide such disclosure or otherwise the
complaint should be dismissed and Mr. Liebowitz sanctioned.

       For these reasons, D’ Apostrophe respectfully requests the Court to schedule a pre-motion
conference at its earliest convenience, to further set forth its basis for the anticipated motion.

       D’ Apostrophe thanks the Court for its time and attention to this matter.

                                               Respectfully,

                                              /s/ Besar Thaci
                                               Besar Thaci
cc:    Richard P. Liebowitz, Esq.
       (via ECF)
                          A telephonic Pre-motion Conference in this matter is hereby
                          scheduled for Thursday, July 23, 2020 at 2:00 p.m. Counsel is
                          directed to call into Judge Parker's teleconference line at the
                          scheduled time. Please dial (866) 434-5269, Access code: 4858267.




                                                                                                07/10/2020
